IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 97-30080
                          Summary Calendar



ADAM SMITH,

                                          Plaintiff-Appellant,


versus

DAVID BONNETTE, Assistant Warden, ET AL.,

                                          Defendants-Appellees.


                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Middle District of Louisiana
                      USDC No. 96-CV-7441-A-1
                        - - - - - - - - - -
                           July 30, 1997
Before DUHE’, DeMOSS and DENNIS, Circuit Judges.

PER CURIAM:*

     Adam Smith, Louisiana inmate #70741, appeals the dismissal,

without prejudice, of his civil rights complaint for failure to

comply with the order requiring him to pay the $120 filing fee.

     Smith contends that he complied with the order and paid the

filing fee.    The docket sheet confirms that Smith paid the fee.

However, the court had no knowledge of Smith’s compliance because

the docket entry was not made until several weeks later.   In


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 97-30080
                              - 2 -

light of Smith’s payment of the filing fee, it was an abuse of
                          No. 97-30080
                              - 3 -

 discretion for the court to dismiss the complaint.   JUDGMENT is

hereby VACATED, and the case is REMANDED for further proceedings.

     VACATE AND REMAND.